Title: Constitutional Convention. Motion on the Ratification of the Constitution, [10 September 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, September 10, 1787]

Mr. Hamilton then moved to postpone art XXI in order to take up the following, containing the ideas he had above expressed, viz
Resolved that the foregoing plan of a Constitution be transmitted to the U.S. in Congress assembled, in order that if the same shall be agreed to by them, it may be communicated to the Legislatures of the several States, to the end that they may provide for its final ratification by referring the same to the Consideration of a Convention of Deputies in each State to be chosen by the people thereof, and that it be recommended to the said Legislatures in their respective acts for organizing such convention to declare, that if the said Convention shall approve of the said Constitution, such approbation shall be binding and conclusive upon the State, and further that if the said Convention should be of opinion that the same upon the assent of any nine States thereto, ought to take effect between the States so assenting, such opinion shall thereupon be also binding upon such State, and the said Constitution shall take effect between the States assenting thereto.”
